The
fifty-third session of the General Assembly provides us
once again with an opportunity to look at the overall
situation in the world and to reflect together on the future
of the peoples and the nations that we represent.
But first of all, may I extend to Mr. Didier Opertti our
warm and sincere congratulations on his well-deserved
election, which is but recognition of his intellectual and
personal qualities and which, I am certain, will ensure the
success of the work of this session. We would like also to
pay a warm tribute to his predecessor, who presided so
brilliantly over the work of the previous session.
My delegation is pleased to express appreciation for
the courageous and ongoing work being carried out by
Mr. Kofi Annan, the Secretary-General, in support of
peace in the world and particularly on the African
continent.
When on 25 July 1996 we had to carry out a very
radical change of government in Burundi, the political
situation was an explosive one. Every day Burundians
were dying without really knowing why, and the threat of
genocide and widespread chaos was a very real danger.
I shall not go into the details of that situation, as the
Security Council, the Secretary-General and his
representative in Bujumbura have followed on a daily
basis the evolution of the crisis which has in recent years
disrupted my country.
Since that change on 25 July 1996, we have stated
clearly that restoration of security and the beginning of a
peace process are our basic concerns.
This fifty-third session provides me with an
opportunity to tell you about the efforts made by the
people of Burundi, its leaders and the international
community to attain our goals of restoring a lasting peace
in the country. Despite some acts of terrorism, I can say
to this Assembly that security has now been fully restored
in Burundi. The threat of genocide so feared by its people
is gone today. Two years ago the peace process was
initiated; it is now under way and proceeding in a manner
satisfactory to all those concerned. I should like to focus
my statement today on this peace project.


The idea of a peace-process project in Burundi is
based on the realization that despite the ethnic turn taken by
violence which brought such tragedy to my country over
the last five years, the underlying cause of the Burundi
crisis is essentially a political one. That is why we are
focusing our efforts on seeking a political solution to the
crisis.
Two years ago we set in motion a peace process
which was divided into two aspects: the internal aspect and
the external aspect. At the internal level, the dynamic
provided by the peace process led to a domestic agreement
on political partnership. Two years ago, the Government
which emerged from the change of 25 July 1996 and the
National Assembly elected in 1993 began a dialogue geared
towards a political rapprochement. This initiative led to an
agreement on political partnership.
Today, we have a provisional constitution which came
out of that partnership and which governs the institutions of
our Republic, primarily the Government and the National
Assembly. In Burundi, the political partnership is a reality
not only between Government and the National Assembly
but also with the majority of the registered political parties
and the representatives of civil society who have joined the
partnership for peace. It is within this framework that a
negotiated Government, bringing together the main political
forces in the country, is now in place and has been
functioning for three months. The National Assembly
elected in 1993 has been expanded to include
representatives of other registered political parties and
representatives of civil society.
I can say to this Assembly — and those who have
visited Burundi recently have been able to note this
themselves — that this partnership has transformed, and
continues to transform, the political landscape in Burundi
in a positive way. Today, the political class within our
country is organizing a wide-ranging discussion on the
partnership to enable the people of Burundi to absorb the
idea of peace, the ultimate objective being stabilization of
the country through the restoration of peace.
The Government, for its part, is preparing its
programme based on the political agreement which emerged
from the partnership. The major issues, such as democracy,
justice, security and development, are in the forefront of
this programme which the Government will be submitting
to the parliament at its next session in October. My
Government is determined to continue consolidating the
partnership within the country. We deeply believe that this
approach can establish the bases for an overall agreement
associating our compatriots living abroad with our peace
project.
It was the existence of this political partnership at
the domestic level which made possible the beginning of
a process of global negotiations involving Burundians
abroad in the peace process. The negotiations, bringing
together people of Burundi living at home and abroad,
began on 15 June 1998 in Arusha, in the United Republic
of Tanzania. The second negotiating session took place on
20 July, and the third meeting is scheduled for 12
October. These negotiations are proceeding in a manner
satisfactory to all the participants: the Burundians, the
facilitator and the representatives of the international
community.
I should like to declare that the Government of
Burundi is resolved to do its utmost to assure the success
of these negotiations. We divided the peace process into
two aspects, domestic and external, because it is simply
a question of methodology. The peace process is one and
indivisible. First of all, we wanted to get the people of
Burundi involved in the peace process before the Arusha
negotiations, so that we could take into consideration the
recent experience of our subregion. Peace negotiations
which do not involve the people often take a tragic turn.
I should like to declare from this rostrum that the
peace process is now under way to the satisfaction of the
people of Burundi. We are determined to resolve through
dialogue the dispute pitting Burundians one against the
other. Unfortunately, there are obstacles along our path
towards lasting peace, the main one being the economic
sanctions imposed on Burundi on 31 July 1996. These
economic sanctions affect in particular the most
vulnerable sectors of our society. They are destroying the
economic and social fabric of the country and over the
long term are jeopardizing stabilization over the long term
in our country. In fact, the impact of the embargo on the
people of Burundi is devastating. Let me give you a few
figures: grade school attendance has dropped from 70 to
43 per cent; the vaccination rate has plummeted from 80
to 40 per cent and malnutrition among children under the
age of 5 is now 43 per cent.
Moreover, the embargo imposed on Burundi is now
enriching a few individuals in the country in a scandalous
manner and is tragically impoverishing millions of people
there. This embargo is eroding trust between the
mediators and the parties to the conflict, particularly the
Government of Burundi. Even though all the conditions
imposed by those who initiated the embargo have now
been met, the economic sanctions are still being
2


maintained. Today there is absolutely no justification, moral
or political, for continuing the embargo against Burundi.
I would appeal to the countries of our subregion and
to the mediator organizing the negotiations in Arusha to lift
the embargo before it definitively torpedoes our peace
project. Our appeal is also directed to the international
community for support in our effort at peace-building in
Burundi.
We must act now to concert our peace efforts.
Tomorrow will be too late. Those who have sinned by
omission will bear an important responsibility.
The other significant obstacle to peace in Burundi is
the continuing violence perpetrated by armed factions based
in the territories of certain neighbouring countries. I call on
those countries to assume their share of the responsibility.
One cannot both call for negotiations and tolerate terrorist
actions by armed groups without jeopardizing the entire
peace process. For negotiations to begin, there must be a
cessation of hostilities.
Burundi, a landlocked country under economic
sanctions, needs international solidarity. Humanitarian
assistance must be stepped up in order to help those
afflicted by this crisis. We would wish to see international
cooperation with our country resumed without further delay.
Security conditions are no worse in Burundi than in the
other countries of the Great Lakes region. Burundians
simply ask to be treated fairly. Our commitment and
resolve to achieve peace in Burundi through dialogue must
no longer be called into question. The facts today speak for
themselves. We are negotiating with all Burundians who
have political demands.
My country?s domestic concerns will not allow me to
forget the other problems afflicting Africa and the world.
Far from it.
At this time of globalization, a sustained effort must
be made by the international community to promote
balanced development throughout the world. Africa
deserves special attention. If one advocates development
through trade, then one must also increase official
development assistance to stimulate the growth of
economies that remain fragile. Africa is being crushed by
the weight of its debt. The burden must be eased and
eliminated for the poorest countries. Globalization without
solidarity with the poorest nations will not lead to a
peaceful world.
In order to adapt to inevitable changes, the
developing countries must organize themselves. Here, I
envision the creation of regional areas of integration that
will make our economies viable. We are in favour of
regional integration, but one that respects the identity and
sovereignty of each country. We are opposed to regional
integration that includes the domination and hegemony of
the most powerful.
Regional economic integration can be achieved,
however, only in secure regions. Our region of the Great
Lakes remains subject to extreme instability. This cyclical
insecurity has endured for decades and has unleashed
floods of refugees. Entire defeated armies move through
the region, which has already experienced an
unprecedented genocide.
We continue to follow very carefully the evolution
of the situation in the Democratic Republic of the Congo.
I wish to reaffirm that our country, Burundi, is in no way
involved in that conflict. However, we remain concerned,
on the one hand, by a certain tenor of statement that pits
peoples against peoples on the basis of ethnic identity;
and, on the other, by militias and certain rebels, whom we
in the region remember only too well. I would urge all
participants in this conflict not to allow themselves to be
entrapped and led down that road, because it leads only
to danger that could engulf the entire region in flames.
Burundi will continue to ensure that its security is
not destabilized. To that end, we shall take all appropriate
measures. We continue to advocate peaceful means and
dialogue to resolve this conflict. If the Government of
Burundi is asked to contribute to a political solution, it
will be very happy to do so.
In Burundi, we believe that the Organization of
African Unity and the United Nations should coordinate
their efforts more effectively in seeking a solution to the
crisis in the Democratic Republic of the Congo,
particularly when we consider the limitations of
subregional organizations.
At the global level, every region of our planet faces
varying degrees of environmental degradation, terrorism,
endemic disease, drug abuse and hunger, to mention only
the most widespread threats. To cope with this situation,
the United Nations will have to play a decisive role. Our
Organization has, in the past, demonstrated its strengths
and its weaknesses.
To take up these many challenges, the United
Nations must open itself up and become more democratic
3


if it is to become more effective in addressing the realities
of the modern world. In order better to resolve the
problems of peace, the Security Council should be
judiciously expanded to include other Members of the
Organization.
Within the United Nations, Burundi will continue to
raise its modest voice against terrorism and the proliferation
of weapons of mass destruction, and in favour of allocating
greater resources to combat poverty and encourage
education and health, particularly in developing
countries — in short, to build a more balanced and fairer
world. In our view, this is the challenge facing our
Organization as we approach the new millennium.

